Citation Nr: 9907802	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-04 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946, and from September 1946 to December 1963.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated October 1997 by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to an 
increased evaluation of a spondylolisthesis, L5-S1 disorder 
of the back.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A spondylolisthesis disability is manifested primarily by 
slight to moderate limitation of motion of the lumbar spine; 
no significant muscle spasm and no significant discomfort 
with range of motion movement is manifested on objective 
examination.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
low back disability are not met.  38 U.S.C. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4, §  4.71a, Diagnostic Codes 
5010, 5289, 5292, 5293, 5294, and 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran was awarded service connection for a back 
disability in a rating decision dated March 1975 after a 
review of the evidence then of record.  Specifically, the RO 
noted that the veteran's service medical records (SMRs) 
indicated a history of back pain, and that spondylolisthesis 
was revealed by an x-ray examination during service.  That 
initial 10 percent evaluation was subsequently increased to a 
20 percent evaluation in a rating decision dated March 1995.  

As indicated above, the veteran contends that his low back 
disability is more severe than currently evaluated.  After a 
review of the record, however, the Board finds that these 
contentions are not supported by the evidence, and that his 
claim fails.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  The current 20 percent rating for 
lumbosacral strain is contemplated by Diagnostic Code 5292.  
Those criteria stipulate that lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, is evaluated as 
20 percent disabling.  A 20 percent rating is also 
contemplated by Diagnostic Code 5292, which contemplates 
moderate limitation of the lumbar spine, and Diagnostic Code 
5293, which evaluates moderate intervertebral disc syndrome, 
with recurring attacks, as 20 percent disabling.  

The veteran was originally assigned a rating under Diagnostic 
Code 5010, which evaluates traumatic arthritis under the 
criteria for degenerative arthritis, Diagnostic Code 5003.  
Those criteria stipulate that arthritis will be evaluated 
under the limitation of motion criteria for the specific 
joints involved; where limitation of motion is 
noncompensable, a 10 percent rating is to be combined for 
application of each major joint group or group of minor 
joints.  In the absence of limitation of motion, a 20 percent 
rating will be assigned where there is x-ray evidence of 
involvement of 2 or more major or minor joint groups, with 
occasional incapacitating exacerbations.   

A rating greater than that currently in effect contemplates 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaithe's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and is evaluated as 40 
percent disabling.  Sacro-iliac injury and weakness is 
contemplated by Diagnostic Code 5294 and is also evaluated 
under those criteria.  A greater rating is also contemplated 
by ankylosis of the lumbar spine under Diagnostic Code 5289.  
Unfavorable ankylosis contemplates a 50 percent evaluation, 
while favorable ankylosis contemplates a 40 percent 
evaluation.  Severe limitation of motion of the lumbar spine 
is also evaluated as 40 percent disabling, by Diagnostic Code 
5292.  Intervertebral disc syndrome is evaluated by criteria 
under Diagnostic Code 5293.  A 40 percent rating contemplates 
a severe syndrome, where recurring attacks are present with 
little intermittent relief; while pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief, is evaluated as 60 percent disabling.  


The veteran's special VA rating examination dated February 
1998 shows that the veteran had, on objective examination, no 
fixed posture deformities, no significant muscle spasm, no 
significant discomfort with range of motion movement, and 
that his range of motion, fatigue, weakness and coordination 
were unaltered by repetition.  His range of motion was 
recorded as 70 degrees of forward flexion, backward extension 
to 22 degrees, lateral flexion to the right at 24 degrees, to 
the left at 24 degrees, and rotation at 30 degrees 
bilaterally.  The examiner apparently asked the veteran to 
rate his pain on a scale of 1 to 10 during his range of 
motion, and the veteran reported a score of 7 on forward 
flexion, 4 on backward extension, 8 on right lateral flexion, 
and 5 on left lateral flexion.  The examiner also stated that 
the veteran denied acute flare-ups caused by pain.  The 
diagnosis was moderate to severe degenerative joint disease, 
with lumbar spondylolysis of L5. 

The evidence does not show ankylosis of the lumbar spine, 
severe limitation of motion of the lumbar spine, severe 
intervertebral disc syndrome, severe sacro-iliac injury or 
weakness, or severe lumbosacral strain, as contemplated by 
Diagnostic Codes 5289, 5292, 5293, 5294 or 5295, 
respectively, so as to contemplate a rating greater than 20 
percent under those criteria.  It also does not show that a 
greater rating is warranted under Diagnostic Code 5010.  It 
shows only a slight to moderate limitation of motion of the 
lumbar spine, which contemplates either a 10 or 20 percent 
rating under Diagnostic Code 5292.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (formally the United States Court of Veterans 
Appeals prior to March 1, 1999) held that where the veteran 
has testified under oath to increasing pain on use, and where 
there was medical evidence substantiating these 'flare-ups', 
that when musculoskeletal system disabilities are evaluated, 
pain on use is to be considered along with the criteria set 
forth in the diagnostic codes to determine the level of 
functional impairment.  De Luca v. Brown, 8 Vet. App. 202, 
206 (1995).  


Although the veteran subjectively evaluated his pain on range 
of motion testing from 4 to 8 on a scale of  10, the Board 
finds it significant that, on objective examination, the 
examiner indicated that there was no significant discomfort 
with range of motion movement.  In particular, the examiner 
conducted a thorough examination that specifically found that 
the veteran's range of motion, fatigue, weakness and 
coordination were unaltered by repetition.  Additionally, the 
examiner also stated that the veteran denied acute flare-ups 
caused by pain.  The Board determines that this finding is 
particularly probative, as the veteran was describing his 
condition in furtherance of medical treatment.  Thus, there 
is no objective evidence, or "flare-ups" that would 
contemplate a higher evaluation under the criteria set forth 
in DeLuca.  As the current medical evidence shows only that 
the veteran's back disorder is manifested by mild to moderate 
limitation of motion, a rating greater than 20 percent for a 
low back disorder must be denied.  


ORDER

Entitlement to an increased rating for a low back disorder is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


